Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-15 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 1/22/21 has been considered.  An initialed copy is enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 18 and 20-23 of copending Application No. 16651160 (‘160). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘160 claims disclose:
An isolated nucleic acid molecule comprising a nucleic acid sequence optimized for expression in Lactobacillus e.g. by use of a pgm promoter from Lactobacillus, wherein the nucleic acid sequence encodes a polypeptide comprising a bacterial signal sequence (SEQ ID NO: 14 of the ‘160 claims comprises the bacterial signal sequence SEQ ID NO: 3 of the instant claims), C. difficile SlpA variable domain, and a 
Thus, the  isolated nucleic acid molecule of the ‘160 claims comprises a nucleic acid sequence optimized for expression in Lactobacillus by virtue of presence of the Lactobacillus pgm promoter  and/or by virtue of the Lactobacillus SlpA cell wall binding domain.
Claim 3: the SlpA variable domain SEQ ID NO: 15 of the ‘160 encoded by the nucleic acid has at least 85% identity to the amino acid sequence SEQ ID NO:  1.
Claim 4: the SlpA cell wall binding domain is a Lactobacillus acidophilus or casei SlpA cell wall binding domain.
Claim 5: The SlpA cell wall binding domain encoded by the nucleic acid sequence has the amino acid sequence SEQ ID NO: 2 - SEQ ID NO: 14 of the ‘160 claims comprises SEQ ID NO: 2.
Claim 6: the bacterial secretion signal is a Lactobacillus secretion signal
Claim 7: the bacteria secretion signal encoded by the nucleic acid sequence has the amino acid sequence SEQ ID NO: 3 – SEQ ID NO: 14 of the ‘160 claims comprises SEQ ID NO: 3.
Claim 8: the isolated nucleic acid sequence SEQ ID NO: 18 of the ‘160 claims encodes SEQ ID NO: 4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 1 is objected to because of the following informalities:  Please spell out the full meaning of “SlpA.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “SlpA cell wall binding domain having at least 85% identity to SEQ ID NO: 2”. However, on page 7 of the specification “SlpA cell wall binding domain” is meant a polypeptide having 85% identity to SEQ ID: 8. The recitation of SlpA cell wall binding domain having at least 85% identity to SEQ ID NO: 2” is contrary to the definition of “SlpA cell wall binding domain” on page 7 of the specification because “at least 85% identity” encompasses more than 85% identity.
With respect to claim 3: the specification on page 7 defines “SlpA variable domain” is meant a polypeptide having 85% identity to the following sequence (SEQ ID NO: 1). However, claim 3 recites that the SlpA variable domain has at least 85% identity to the amino acid sequence of SEQ ID NO: 1. “At least” encompasses sequences 85% identical or higher but the definition states that the SlpA variable domain polypeptide has 85% identity to SEQ ID NO:1. Thus the recitation of SlpA variable domain has at least 85% identity to the amino acid sequence of SEQ ID NO: 1 is contrary to the definition of SlpA variable domain in the specification because at least encompasses more than 85% identity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 3 does not further limit the scope of claim1 because the specification defines “SlpA variable domain” is meant a polypeptide having 85% identity to the following sequence (SEQ ID NO: 1).  
Thus, claim 3 does not further limit the scope of claim because of the definition of “SlpA variable domain” is implicit in claim 1.
In addition, claim 3 does not further limit the scope of claim 1 because “SlpA variable domain” is meant a polypeptide having 85% identity to the following sequence (SEQ ID NO: 1)  as defined by the specification on page 7 but claim 3 recites that the SlpA variable domain has at least 85% identity to the amino acid sequence of SEQ ID NO: 1. “At least” encompasses sequences 85% identical or higher but the definition states that the SlpA variable domain polypeptide has 85% identity to SEQ ID NO:1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Status of the Claims
Claims 1-15 are rejected. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645